Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-13 and 21-26 are pending, claims 1-2 are amended, claims 14-20 are canceled, and claims 7-26 are withdrawn. 
Election/Restrictions
Claims 7-13 were previously withdrawn. Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, made by original presentation in the rejection on 01/18/2022. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/07/2022. Applicant's election with traverse of invention I in the reply filed on 05/24/2021was acknowledged. The traversal made on 03/07/2022 is on the ground(s) that the limitation in claim 21 of “a thru-hole extends through the head and the shaft with a  central axis that forms an acute angle with the head cylindrical axis” is similar to that recited in claim 2, and thus should not have been withdrawn, siting MPEP 806.03, where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction between should never be required.  This is not found persuasive because Examiner disagrees with applicants’ arguments that the restriction should not have been made because the same essential characterizes are disclosed, firstly what defines the same characteristics is not claimed in both claims, claim 21 has an acute angle with respect to the head cylindrical axis claimed, whereas claim 2 has an oblique axis with respect to the shaft cylindrical axis, these are two different relationships claimed. Furthermore, claim 1 has multiple claimed features not present in claim 21 to consider the claims to be defining the same essential characteristics, as each claim diverges in the claimed subject matter. The examiner will note, that any allowable subject matter found in claim 1 if presented in claim 21, would include the inclusion and withdrawal of the restriction of claim 21 in a notice of allowance. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gibson (U.S. 5,479,901).

With respect to claim 1, Gibson discloses an  insert for use with a fuel injector (figure 2, the insert of 80/88 as its inserted into a fuel injector), the insert comprising: a shaft (bottom part of 80 within 130) including an at least partially cylindrical configuration (understood as being cylindrical) defining a shaft cylindrical axis (central axis of 80 within 130), a shaft radial direction (radial direction), and a shaft diameter (diameter of within 130); a head (top of 80 with 88) including an at least partially cylindrical configuration (understood being cylindrical) defining a head cylindrical axis (outer axis of the area of 80 within 86, along with that of 88), a head radial direction (radial direction of said head), and a head diameter (diameter of said head); and wherein the shaft and head are attached to each other (see figure 2), the shaft cylindrical axis and the head cylindrical axis are parallel to each other (see figure 2, noted the bottom of 80 that is the shaft is offset from the top part), the head diameter is greater than the shaft diameter (figure 2), and the shaft cylindrical axis is spaced away from the head cylindrical axis such that the head and the shaft are not concentric (see figure 2), the head and the shaft are fixed in position relative to each other (see figure 2), the head and the shaft define axial extremities of the insert (see figure 2), and head includes an axial extremity defining surface that also defines head diameter (see figure 2), the head and the shaft defining a thru-hole that extends between the axial extremities (hole 50).  
With respect to claim 2, Gibson discloses the shaft cylindrical axis is spaced away from the head cylindrical axis along either the shaft radial direction or the head radial direction (as seen in figure 2, in the noted radial direction of the shaft as its outward of the central axis of the head), the head and the shaft are unitary (figure 2), and the thru-hole defines a central axis that is oblique to the shaft cylindrical axis, and extends between the axial extremities (as seen in figure 2, taking the heads axis with respect to the hole 50 from the oblique side).  
With respect to claim 3, Gibson discloses the shaft cylindrical axis is spaced away from the head cylindrical axis along both the shaft radial direction and the head radial direction (see figure 2, as the noted spaced relationship between them is in the radial direction of both the shaft and the head, I.e., both the upper and lower parts of 80s central axis are distanced with respect to the others and thus falls along the others radial direction) and the insert defines the thru-hole that extends radially and longitudinally through the head and the shaft (figure 2, #50 extends radially and longitudinally through both head and shaft).  
With respect to claim 5, Gibson discloses the shaft defines a shaft longitudinal length (length of 80 within 130) and the head defines a head longitudinal length (the length of the head that’s diameter is within 84) and the shaft longitudinal length is greater than the head longitudinal length (as seen in figure 2, the bottom part of 80 is seen as longer then the top part of 80).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson.
With respect to claim 4, Gibson discloses the shaft cylindrical axis is spaced away from the head cylindrical axis, but fails to disclose being by approximately .5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the two axes could be spaced apart of Gibson at approximately .5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range/vale involves only routine skill in the art. MPEP 2144.05(II- A&B). Please note in that the instant application, paragraph 0040/0045, fails to disclose any criticality for the claimed limitations, as there is no justification on why such a spaced distance of approximately .5mm is critical.
With respect to claim 6, Gibson discloses the shaft and head diameter and the shaft and head having a longitudinal length, but fails to specifically disclose the shaft diameter is approximately 4.5 mm, the head diameter is approximately 6.2 mm, the shaft longitudinal length is approximately 3.0 mm and the head longitudinal length is approximately 1.4 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the shaft diameter is approximately 4.5 mm, the head diameter is approximately 6.2 mm, the shaft longitudinal length is approximately 3.0 mm and the head longitudinal length is approximately 1.4 mm in Gibson, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range/vale involves only routine skill in the art. MPEP 2144.05(II-A&B). Please note in that the instant application, paragraph 0040/0045, fails to disclose any criticality for the claimed limitations, as the noted 4 dimensions are never given criticality. 
Response to Arguments/Amendments
	The Amendment filed (03/07/2022) has been entered. Currently claims 1-13 and 21-26 are pending, claims 1-2 are amended, claims 14-20 are canceled, and claims 7-26 are withdrawn. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (01/18/2022). Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752